Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 4/08/21 is acknowledged.

Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/08/21.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 8/30/19 and 5/19/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5, and 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazzillo et al. (US PGPub 2017/0314989, hereinafter referred to as “Mazzillo”).
Mazzillo discloses the semiconductor device as claimed.  See figures 1-42 and corresponding text, where Mazzillo teaches, pertaining to claim 1, a sensor comprising: a substrate comprising a first semiconductor layer (8), a second semiconductor layer (32) , and a buried insulator layer (26, 28) arranged between the first semiconductor layer (8) and the second semiconductor layer (32) (figure 1; [0027-0035], [0045]); a photodiode (13) arranged in the first semiconductor layer (8) (figure 1; [0036-0037]); and a quenching resistive element (32) electrically connected in series with the photodiode (figures 1 and 2; [0064-0065]); wherein the quenching resistive element is arranged in the second semiconductor layer, and wherein the quenching 
Mazzillo teaches, pertaining to claim 2, wherein the first semiconductor layer comprises silicon, germanium, silicon-germanium, or combinations thereof ([0028]). 
Mazzillo teaches, pertaining to claim 3, wherein the second semiconductor layer comprises silicon, germanium, silicon-germanium, germanium-tin, graphene, indium gallium arsenide, cadmium sulfide, or combinations thereof ([0114]). 
Mazzillo teaches, pertaining to claim 5, wherein the buried insulator layer comprises silicon oxide, silicon nitride, aluminium oxide, yttrium oxide, or combinations thereof ([0109]). 
Mazzillo teaches, pertaining to claim 7, wherein at least one of a length or a doping concentration of the quenching resistive element is configured to provide a desired quenching resistance ([0064-0068]). 
Mazzillo teaches, pertaining to claim 8, wherein the length of the quenching resistive element is configured in a range from about 1 nm to about 10 .mu.m; wherein the doping concentration of the quenching resistive element is configured in a range from about 1e16 cm.sup.-3 to about 1e17 cm.sup.-3 (figure 24; [0018], [0029-0032]). 
Mazzillo teaches, pertaining to claim 9, wherein the photodiode comprises a single-photon avalanche diode ([0037]). 
Mazzillo teaches, pertaining to claim 10, wherein the photodiode (13) has a light incident surface arranged under the buried insulator layer, wherein the quenching resistive element (32) is arranged over the light incident surface of the photodiode (13), and wherein the second semiconductor layer (32) and a read-out circuit for the sensor 
Mazzillo teaches, pertaining to claim 11, further comprising: an anode (12) electrically connected with a P-type region of the photodiode (13) and a cathode (8) electrically connected with a N-type region of the photodiode (figure 1; [00033-0035]); wherein the anode and the cathode are arranged over a periphery of the photodiode and are spaced apart from each other via an isolation region at least partially arranged in the first semiconductor layer (figure 1; [00353-0037]). 
Mazzillo teaches, pertaining to claim 12, wherein the quenching resistive element is spaced apart from the anode and the cathode via a further isolation region at least partially arranged in the first semiconductor layer (figure 1; [0064]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzillo et al. (US PGPub 2017/0314989, hereinafter referred to as “Mazzillo”) as applied to claim 1 above, and further in view of Hannebauer (US PGPub 2010/0038540, hereinafter referred to as “Hannerbauer”).
Mazzillo discloses the semiconductor device substantially as claimed.  See the rejection above.
However, Mazzillo fails to show, pertaining to claim 4, wherein the second semiconductor layer and the quenching resistive element comprise a single-crystalline semiconductor material. 
Hannerbauer teaches, pertaining to claim 4, a resistor made of a single-crystalline semiconductor material (figure 1; [0043]). In addition, Hannerbauer provides the advantages of improving the rate of change in electrical characteristics [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to substitute wherein the second semiconductor layer and the quenching resistive element comprise a single-crystalline semiconductor material, in the device of Mazzillo, according to the teachings of Hannerbauer, with the motivation of improving the rate of change in electrical characteristics.

Mazzillo fails to show, pertaining to claim 6, wherein the quenching resistive element comprises a single-crystalline silicon resistor. 

Hannerbauer teaches, pertaining to claim 6, a resistor made of a single-crystalline semiconductor material (figure 1; [0043]). In addition, Hannerbauer provides the advantages of improving the rate of change in electrical characteristics [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to wherein the quenching resistive element comprises a single-crystalline silicon resistor, in the device of Mazzillo, according to the teachings of Hannerbauer, with the motivation of improving the rate of change in electrical characteristics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STANETTA D ISAAC/           Examiner, Art Unit 2898 
May 22, 2021